UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 01-60316
                            Summary Calendar
                         _____________________

                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

               ANDREW L. DEXTER, also known as “Toby”,

                                                   Defendant-Appellant.


             Appeal from the United States District Court
               for the Northern District of Mississippi
                          (1:99-CR-72-ALL-D)

                         December 17, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Andrew    L.   Dexter   appeals   his   jury-trial   conviction   and

sentence for making false statements while applying for Farmers

Home Administration (FHA) loan servicing in 1993 (to obtain a

write-down against his FHA loans), in violation of 18 U.S.C. §

1014.     He first maintains the district court erred in admitting
into evidence the 1989 write-down of his FHA loans as proof of

intent, under FED. R. EVID. 404(b).

         The evidence of the 1989 write-down was properly admitted

under Rule 404(b).      The Government was required to prove Dexter

made his false statements for the purpose of influencing the FHA.


     *
  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
That Dexter had obtained a write-down in 1989 evidenced familiarity

with the loan-servicing process and awareness that omission of

liabilities by a borrower has the capacity to influence FHA write-

down decisions. Thus, the 1989 write-down was relevant to Dexter’s

intent and lack of mistake in omitting/concealing liabilities in

1993 in seeking another write-down.              See United States v. Beechum,

582 F.2d 898, 911 (5th Cir. 1978) (en banc), cert. denied, 440 U.S.

920   (1979).        The   probative     value    of   that   evidence    was   not

substantially outweighed by any prejudice to Dexter, see id.,

especially      in   the    light   of    the     district    court’s    limiting

instruction.     There was no abuse of discretion.            See United States

v. Carrillo, 20 F.3d 617, 619 (5th Cir.), cert. denied, 513 U.S.

901 (1994).

      Dexter also contends that, under Apprendi v. New Jersey, 530

U.S. 466 (2000), the amount of loss attributable to him was an

essential element of his offense and therefore should have been

submitted to a jury and proved beyond a reasonable doubt. Apprendi

requires that, “[o]ther than the fact of a prior conviction, any

fact that increases the penalty for a crime beyond the prescribed

statutory maximum must be submitted to a jury, and proved beyond a

reasonable doubt”.          Apprendi, 530 U.S. at 490.            The statutory

maximum for a violation of 18 U.S.C. § 1014 is 30 years.                   See 18

U.S.C. § 1014.        Dexter’s 12-month and one-day sentence does not

violate Apprendi, as it is well below the statutory maximum.


                                                                        AFFIRMED




                                          2